Exhibit 10.1

DEED AND ASSIGNMENT AND BILL OF SALE

 

STATE OF TEXAS    § COUNTY OF RUSK    §

This DEED AND ASSIGNMENT AND BILL OF SALE (“Assignment”) dated as of October 1,
2014, at 7:00 a.m., central standard time (“Effective Time”), is from BP America
Production Company, a Delaware corporation, with an office at 501 WestLake Park
Boulevard, Houston, Texas 77079, and Brammer Engineering, Inc., a Louisiana
corporation, with an office at 400 Texas Street, Suite 600, Shreveport,
Louisiana 71101 (collectively known as “Assignor” or “BP Group”, which also
includes any references to Brammer Engineering, Inc., ARCO, Amoco and/or Vastar)
to Forest Oil Corporation, a New York corporation, with an office at 707 17th
Street, Suite 3600, Denver, Colorado 80202 (“Assignee”) (Assignor and Assignee
sometimes referred to individually a “Party” and collectively the “Parties”).

FOR good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby GRANTS, CONVEYS and ASSIGNS to Assignee all
of Assignor’s right, title and interests (real, personal, mixed, contractual or
otherwise) in, to and under or derived from the Properties, subject to the
exclusions stated below. For purposes of this Assignment, “Properties” means:

 

  (a) any and all oil and gas leasehold interests, royalty interests, overriding
royalty interests, production payments, and net profits interests attributable
to the interests described in Exhibit “A-1” or the production of hydrocarbon
substances attributable thereto;

 

  (b) any and all unitization, communitization and pooling declarations, orders
and agreements (including all units formed by voluntary agreement and those
formed under the rules, regulations, orders or other official acts of any
governmental entity) and permits and licenses to the extent they are assignable
and relate to any of the interests described in Exhibit “A-2” or the production
of hydrocarbon substances attributable thereto;

 

  (c) any and all product sales, gathering and transportation contracts, farm-in
and farm-out contracts, operating agreements, balancing contracts and other
agreements to the extent they are assignable and relate to any of the interests
described in Exhibit “A-3” or the production of hydrocarbon substances
attributable thereto;

 

  (d) any and all surface fee interests, easements, rights-of-way and subsurface
leases to the extent they relate to the interests described on Exhibit “A-4”;

 

  (e) any and all tangible personal property, equipment, improvements, and
fixtures to the extent situated upon and used by Assignor (whether now or
previously) in connection with ownership, operation, maintenance or repair of
the Properties or production of hydrocarbon substances attributable thereto,
including all wells (whether producing, shut-in, temporarily or permanently
plugged and abandoned, injection, disposal, or water supply and as specifically
listed on Exhibit “A-5”), gathering and processing systems, pipelines (whether
active, inactive or abandoned), compressors, meters, tanks, machinery, and
tools; and

 

  (f) any and all proceeds of production payable to third parties but being held
as of the date hereof in suspense by Assignor as operator of the Properties;

 

  (g) all gas imbalances as of the Effective Time and all responsibility for gas
imbalances no matter when incurred.

provided however, the Properties do not include and Assignor expressly excepts,
reserves and retains, unto itself, its affiliates, successors and assigns the
assets and other matters listed on Exhibit “B” (“Excluded Properties”).

THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF TITLE, EITHER EXPRESS OR IMPLIED.
THE PROPERTIES ARE ASSIGNED “AS IS”, AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
ASSIGNOR MAKES NO, AND EXPRESSLY DISCLAIMS ANY, REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OF THE PROPERTIES, FITNESS OF THE
PROPERTIES FOR ANY PARTICULAR PURPOSE, CONDITION OF THE PROPERTIES AND
CONFORMITY OF THE PROPERTIES TO MODELS OR SAMPLES OF MATERIALS.

 

1



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Properties subject to the Permitted Encumbrances listed
on Exhibit “D” and to the following terms and conditions:

 

1. Accounting. All accounting matters between the Parties, including without
limitation a final accounting with respect to the Properties operated by
Assignor, will be handled in accordance with Exhibit “C” hereto. Closing shall
be the same date as the Effective Time (“Closing”).

 

2. Indemnities, Assumption of Obligations, and Condition of the Properties.

 

  (a) Assignor’s Indemnities. Assignor agrees to release Assignee Group from and
fully protect, indemnify, defend and hold harmless Assignee and Assignee’s
officers, directors, employees and representatives (collectively “Assignee
Group”) from and against any and all claims, losses, damages, demands, suits,
causes of action, and liabilities (including without limitation attorneys’ fees,
court costs and costs of investigation) (collectively, “Claims”), arising out
of, or connected with, directly or indirectly, Assignor’s ownership or operation
of the Properties prior to the Effective Time, relating to: (a) injury or death
of any person(s) whomsoever, (b) damages to or loss of any property or
resources, (c) breach of contract, (d) common law causes of action such as
negligence, strict liability, nuisance or trespass, and/or (e) fault or
liability imposed by law or regulation.

These indemnity and defense obligations apply regardless of cause or of any
negligent acts or omissions (including sole negligence, concurrent negligence,
or strict liability), breach of duty (statutory or otherwise), violation of law,
or other fault of Assignee Group, or any pre-existing defect.

These indemnity and defense obligations shall NOT apply to the extent of any
gross negligence or willful misconduct on the part of Assignee Group.

NOTWITHSTANDING ANYTHING IN THIS ASSIGNMENT TO THE CONTRARY: (A) Assignor has no
obligations under this Section 2(a) or otherwise for Claims in respect of NORM
(as defined below) or asbestos and (B) with respect to any Claims, other than
NORM, its obligations under this Section 2(a) terminate effective 12:01 a.m.,
December 31, 2015 as to any and all Claims not raised to Assignor in writing
prior to December 31, 2014, after which Assignor shall have no obligations with
respect to any Claims not so raised by Assignee and with respect to any other
liabilities relating to the Properties except those matters expressly retained
by Assignor; (C) in no event will Assignor have any liability hereunder or
otherwise unless and until properly raised Claims exceed in aggregate $50,000
and then only for those Claims in excess of $50,000; and (D) in no event shall
Assignor’s liabilities hereunder or otherwise exceed fifty percent of the
purchase price paid by Assignee for the Properties. Assignee agrees to be solely
responsible for all Claims and other liabilities of any kind up to $50,000 in
aggregate and to be solely responsible for all Claims and other liabilities in
excess of fifty percent of the purchase price of the Properties.

All of the foregoing notwithstanding, Assignor’s indemnity with respect to any
Claims relating to interest and penalties on suspended proceeds for periods of
time prior to the Effective Time shall survive indefinitely.

 

  (b) Assignee’s Indemnities. Assignee agrees to release Assignor Group from and
fully protect, indemnify, defend and hold harmless Assignor and Assignor’s
affiliates and the officers, directors, employees and representatives of
Assignor and Assignor’s affiliates (collectively “Assignor Group”) from and
against any and all Claims (as defined in Section 2(a)), arising out of, or
connected with, directly or indirectly, ownership or operation of the Properties
at any time, whether before or after the Effective Time (except to the extent
otherwise expressly provided in Section 2(a)), relating to: (a) injury or death
of any person(s) whomsoever, (b) damages to or loss of any property or
resources, (c) breach of contract, (d) common law causes of action such as
negligence, strict liability, nuisance or trespass, (e) fault or liability
imposed by law or regulation or otherwise. These indemnity and defense
obligations apply regardless of cause or of any negligent acts or omissions
(including sole negligence, concurrent negligence or strict liability), breach
of duty (statutory or otherwise), violation of law, or other fault of Assignor
Group, or any pre-existing defect. These indemnity and defense obligations shall
NOT apply to the extent of any gross negligence or willful misconduct on the
part of Assignor Group.

 

2



--------------------------------------------------------------------------------

  (c) Assignee’s Assumption of Obligations. Assignee agrees to timely and fully
perform and discharge all duties and obligations of the Properties’ owner,
including without limitation site restoration, environmental remediation,
pollution clean-up, and plugging and abandonment of all existing and future
wells, pipelines and facilities.

 

  (d) NORM and Asbestos. Assignee acknowledges that the Properties have been
used for hydrocarbon exploration, production, transportation and related
activities. Assignee represents that it is fully aware that oil and gas
producing formations may contain naturally occurring radioactive material
(“NORM”). Production activities may result in a concentration of NORM levels on
production equipment and pipe so that when brought to the surface, a health
hazard may exist in connection with removal, handling and/or disposal of the
NORM-contaminated equipment or pipe, if proper environmental, regulatory and
industrial hygiene procedures are not followed. Assignee assumes all
responsibility for the presence of NORM on the Properties whether before or
after the Effective Time and for all matters arising therefrom. Assignee also
acknowledges that the Properties may contain asbestos, and Assignee assumes all
responsibility for the presence of asbestos and its removal and remediation and
disposal, whether pertaining to the period before or after the Effective Time
and for all matters arising therefrom.

 

3. Leases and Other Information. This Assignment is subject to, and Assignee
hereby assumes, all terms, covenants and, conditions and existing burdens and
encumbrances of (a) the oil, gas and mineral leases and other instruments listed
on Exhibit “A” and Assignee shall perform all of Assignor’s covenants under the
deeds and leases and previous assignments and amendments thereof; (b) the
contracts, permits and licenses affecting the Properties listed on Exhibit A
and/or recorded in Rusk County, Texas and/or of record with the Railroad
Commission of Texas and (c) any other instruments affecting the Properties or
production therefrom that are recorded in Rusk County, Texas. All of the
foregoing are binding upon Assignee at and after the Effective Time. Assignee
represents that it has reviewed and properly evaluated all related information
made available to Assignee prior to the date this Assignment is entered into and
all other contracts, permits, licenses and other instruments it deemed advisable
to review and evaluate prior to execution hereof. The contracts and other
information pertaining to the Properties that were provided to Assignee
(collectively, the “Information”) were provided solely for Assignee’s
convenience in conducting its own independent due diligence. On behalf of
Assignee Group, Assignee hereby agrees: (a) Assignor, on behalf of Assignor
Group expressly disclaims any and all liability for or associated with quality,
accuracy, completeness and materiality of Information, including without
limitation: (i) existence of prospects, (ii) geographic, geologic or geophysical
characteristics associated with prospects, (iii) existence, quality, quantity or
recoverability of reserves, (iv) costs, expenses, accounts payable, revenues,
receipts or accounts receivables, (v) contractual, economic, financial and tax
information and data, (vi) continued financial viability and productivity of the
Properties, (vii) title to the Properties, and (viii) environmental and other
physical condition of the Properties; (b) Assignor has conducted its own
independent evaluation and analysis of Information and has satisfied itself
fully as to the quality, accuracy, completeness and materiality of same; and
(c) Assignee represents that it is sophisticated in the oil and gas business and
fully aware of inherent risks of error in acquisition, processing and
interpretation of geological and geophysical data and (d) Assignee has relied
solely on its own independent evaluation and analyses in deciding to enter into
this Assignment and acquire the Properties.

 

4. Termination of Development Agreement. Upon execution of this Assignment, the
Development Agreement dated May 1, 2013, between BP and Brammer shall be
terminated, except for any obligation or liability which accrued prior to such
termination or which, by the terms, is intended to survive such termination.

 

5. Compliance with Laws. This Assignment is subject to applicable laws,
ordinances, rules and regulations, and Assignee shall comply with the same and
properly obtain and maintain all permits and other authorizations requested or
required by governmental authorities asserting jurisdiction over the Properties.

 

3



--------------------------------------------------------------------------------

6. Investment Representation. Assignee represents and warrants that Assignee is
acquiring the Properties for its own account, for use in its trade or business
or for investment, with no present intention of making a distribution thereof
within the meaning of the Securities Act of 1933, as amended. Assignee shall
notify Assignor immediately of any federal and/or state securities laws(s) or
Federal Trade Commission filing requirements and/or any other disclosure
requirements to which Assignee may be subject.

 

7. Retained Records. Assignor shall furnish Assignee files in its possession to
the extent pertaining primarily to the current operation of the Properties and
not excluded under Exhibit “B”, except Assignor may retain (at Assignor’s option
and expense) originals or copies of any or all (a) files, (b) materials to which
a legal privilege may apply and/or which are associated with litigation or other
proceedings pending or threatened by or against Assignor or Assignor Group,
(c) tax records, and (d) records in connection with the accounting settlement
until payments made thereunder have been agreed and paid in full. Assignee shall
maintain records received from Assignor for seven years after the Effective Time
and afford Assignor full access thereto and a right to copy the records at
Assignor’s expense. If Assignee desires to destroy the records, it shall notify
Assignor prior to such destruction and provide Assignor an opportunity to take
possession of them at Assignor’s expense. Assignee shall afford Assignor full
access to records and data produced after the Effective Time that are reasonably
requested by Assignor in connection with any litigation matter pertaining to the
Properties or claim for indemnity or breach under this Assignment for which
Assignor may have responsibility. It is no Parties’ intent to transfer any
attorney work product other than title opinions or attorney-client
communications entitled to legal privilege, and any such records transferred to
Assignee shall be promptly returned to Assignor and, if requested, Assignee will
take such reasonable action as Assignor requests to maintain the privilege as to
such records.

 

8. Public Announcements. Assignee (on behalf of Assignee Group) agrees not to
issue any public statement or press release concerning this Assignment or the
transaction hereunder without the prior written consent of Assignor except as
required by law or listing agreement with a national security exchange and then
only after prior consultation with Assignor as to the timing and content of the
public statement or press release.

 

9. Further Assurances. After Closing and on an on-going basis: (a) Assignee
shall execute and deliver or use reasonable efforts to cause to be executed and
delivered any other instruments of conveyance and take any other actions as
Assignor reasonably requests to more effectively put Assignor in possession of
any asset or matter that was not intended to have been conveyed or was conveyed
in error (including reassignment to Assignor of any Properties that were
conveyed in violation of valid preferential purchase rights or consents to
assignment); and (b) Assignor shall execute and deliver or use reasonable
efforts to cause to be executed and delivered any other instruments of
conveyance and take any other actions as Assignee reasonably requests to more
effectively put Assignee in possession of the Properties conveyed or to have
been conveyed in accordance with the terms of this Assignment. Assignee shall
execute and deliver such instruments and take such other actions as necessary or
advisable to make all filings, registrations, and recordings with respect to the
Properties in the records of the county and other governmental bodies, as
applicable, including without limitation P-4 forms. Assignor will continue to
seek any required consents to assign for up to 6 months after Closing.

 

10. Removal of Assignor’s Marks. Assignee agrees that within three months after
the Effective Time, it shall (i) remove, obliterate, cover or replace, as
appropriate, any and all signs, billboards, containers, drums, advertisements or
other media, containing any service marks, trade names, trade dress or other
indicia of origin of Assignor or any other member of the BP Group of companies
(including the letters “BP,” any items that include the word “BP,” the BP Group
shield or the BP Group helios logo and/or variants thereof and any and all
similar items that include the word “ARCO”, “Amoco”, “Vastar” and their
associated logos) or Brammer Engineering, Inc. located on or appurtenant to any
of the Properties; and (ii) return to Assignor or, at Assignor’s option, destroy
(and certify such destruction to Assignor) all items and materials, including
stationery, letterhead and purchase orders, located at any of the Properties
containing the marks of Assignor or any member of the BP Group of companies or
Brammer Engineering, Inc.

 

11. Survival of Certain Obligations/Sole Remedies. Release, waiver and indemnity
provisions in this Assignment survive for seven years. The remedies stated in
this Assignment are the sole and exclusive remedies for any disputes in
connection with this Assignment, the Properties or otherwise in connection with
this transaction.

 

4



--------------------------------------------------------------------------------

12. Amendments and Severability. No amendments, waivers or other modifications
of this Assignment shall be effective or binding on the Parties unless they are
written and signed by all Parties. Invalidity of any provisions in this
Assignment shall not affect the validity of this Assignment as a whole, and in
case of such invalidity, this Assignment shall be construed as if the invalid
provision had not been included herein.

 

13. Successors and Assigns. The terms of this Assignment are binding upon and
inure to the benefit of the Parties and their respective successors and assigns,
and such terms, covenants and conditions are covenants running with the land and
with each subsequent transfer or assignment of the Properties or any part
thereof.

 

14. Headings. Titles and headings in this Assignment are included solely for
ease of reference and shall not be considered in interpretation or construction
of this Assignment.

 

15. Governing Law. This Assignment is governed by the laws of the State of
Texas, excluding any choice of law rules that would direct application of law of
another jurisdiction. Any action that is permitted to be commenced in court
arising from this Assignment shall be brought and maintained exclusively in
federal or state court located in Harris County, Texas, and Assignor and
Assignee each hereby waives any objection it may have thereto. The Parties also
waive their right to a jury trial in connection with any dispute.

 

16. Waiver of Certain Damages. Each Party irrevocably waives and agrees not to
seek indirect, consequential, punitive or exemplary damages of any kind in
connection with any dispute arising out of or related to the Properties or this
Assignment, provided, however, that this Section 16 does not diminish or
otherwise affect the Parties’ rights and obligations under any indemnities in
this Assignment with respect to claims by third parties.

 

17. Arbitration. All disputes arising hereunder or with respect to this
Assignment or the Properties or the purchase and sale thereof (excluding those
pertaining to accounting matters) are subject to the binding arbitration
procedures set forth in Exhibit “E” hereto.

 

18. No Partnership Created. It is not the purpose of this Assignment nor the
Parties’ intent to create (and this Assignment shall not be construed as
creating) a joint venture, partnership or any type of association. No Party is
authorized to act as an agent or principal for the other Parties with respect to
any matter.

 

19. No Third Party Beneficiaries. Nothing in this Assignment entitles anyone
other than Assignor, Assignee and their authorized successors and assigns to any
claim, cause of action, remedy or right of any kind whatsoever, except with
respect to releases, waivers and indemnities that expressly provide for
releases, waivers or indemnification of or on behalf of Assignee Group or
Assignor Group, in which case members of such groups are considered third party
beneficiaries for the sole purposes of those release, waiver and indemnity
provisions.

 

20. Waiver of Consumer Rights. As partial consideration for the Parties entering
into this Assignment, each Party can and does hereby waive the provisions of the
Texas Deceptive Trade Practices Consumer Protection Act, Article 17.41 et seq.,
Texas Business and Commerce Code, a law that gives consumers special rights and
protection, and all other consumer protection laws of the State of Texas, or of
any other state that may be applicable to this transaction, that may be waived
by such Party. It is no Party’s intent to waive and no Party waives any law or
provision thereof that is prohibited by law from being waived. Each Party
represents that it has had an adequate opportunity to review the preceding
waiver provision, including the opportunity to submit the same to legal counsel
for review and advice, and after consultation with an attorney of its own
selection, voluntarily, consents to this waiver and understands the rights being
waived herein.

 

21. Not to be Construed Against Drafter. Each Party has had an adequate
opportunity to review each provision of this Assignment and to submit the same
to legal counsel for review and advice. Based on the foregoing, any rule of
construction that a contract be construed against the drafter shall not apply to
interpretation or construction of this Assignment.

 

5



--------------------------------------------------------------------------------

22. Conspicuousness of Provisions. Provisions of this Assignment in “bold” or
capitalized type satisfy any requirement of the “express negligence rule” and
other requirement at law or in equity that provisions be conspicuously marked or
highlighted.

 

23. Recordation. Assignee shall cause this Assignment to be recorded in the
official records of Rusk County, Texas and shall pay all fees in connection
therewith. Within thirty days after execution and delivery of this Assignment,
Assignee shall furnish Assignor a certified copy of the Assignment as so
recorded and also shall give written notification to any and all counterparties
to any contracts assigned in connection herewith.

 

24. Non-simultaneous Like-Kind Exchange. Assignor reserves the right to
structure the transaction hereunder as a non-simultaneous like-kind exchange
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended. If
Assignor elects to so structure this transaction, the Parties shall execute all
documents reasonably necessary for Assignor to effectuate the non-simultaneous
like-kind exchange.

 

25. Entire Agreement/Conflicts. This Assignment (including all exhibits hereto)
supersedes any and all prior and contemporaneous negotiations, understandings,
and agreements (oral or written) between the Parties and/or their affiliates
relating to the purchase and sale of the Properties and constitute the entire
understanding and agreement.

 

26. Execution in Counterparts. This Assignment may be executed in counterparts,
all of which, when taken together, constitute one valid and binding agreement.
The signature and acknowledgement page(s) of one such counterpart may be
detached therefrom and attached to any other counterpart for purposes of
recordation in the county records.

Signatures and acknowledges follow on the next two pages

 

6



--------------------------------------------------------------------------------

EXECUTED on the date(s) shown in the acknowledgments below but effective as of
the Effective Time.

 

ASSIGNOR: BP AMERICA PRODUCTION COMPANY By:  

/s/ Jeanine Haller Piskurich

Name:  

Jeanine Haller Piskurich

Title:  

Attorney-in-Fact

ASSIGNOR: BRAMMER ENGINEERING, INC. By:  

/s/ Keith Evans

Name:  

Keith Evans

Title:  

President

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

BEFORE ME, the undersigned authority, on this day personally appeared Jeanine
Haller Piskurich, Attorney-in-Fact for BP AMERICA PRODUCTION COMPANY, a Delaware
corporation, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he/she executed the same for
the purposes and consideration therein expressed and in the capacity therein
stated.

Given under my hand and seal this 1st day of October.

 

My Commission Expires:    

/s/ Phillip Jost

December 12, 2015     Notary Public, State of Texas    

Phillip Jost

    Name (typed or printed)

 

7



--------------------------------------------------------------------------------

STATE OF LOUISIANA    §    § PARISH OF CADDO    §

BEFORE ME, the undersigned authority, on this day personally appeared Keith
Evans, President of BRAMMER ENGINEERING, INC., a Louisiana corporation, known to
me to be the person and officer whose name is subscribed to the foregoing
instrument, and acknowledged to me that he/she executed the same for the
purposes and consideration therein expressed and in the capacity therein stated.

Given under my hand and seal this 1st day of October.

 

My Commission Expires:    

/s/ Robert W. Kyle

Commission for life     Notary Public, State of Louisiana    

Robert W. Kyle

    Name (typed or printed)

 

ASSIGNEE: FOREST OIL CORPORATION By:  

/s/ Tim Savoy

Name:  

Tim Savoy

Title:  

Senior Vice President

 

STATE OF COLORADO    }    } COUNTY OF DENVER    }

BEFORE ME, the undersigned authority, on this day personally appeared Tim Savoy,
Senior Vice President of FOREST OIL CORPORATION, a New York corporation, known
to me to be the person and officer whose name is subscribed to the foregoing
instrument, and acknowledged to me that he/she executed the same for the
purposes and consideration therein expressed and in the capacity therein stated
as the act and deed of said corporation.

Given under my hand and seal this 1st day of October.

 

My Commission Expires:    

/s/ Juli A. Smith

11/09/2016     Notary Public, State of Colorado    

Juli A. Smith

    Name (typed or printed)

 

8



--------------------------------------------------------------------------------

EXHIBIT “B”

TO ASSIGNMENT AND BILL OF SALE

BY AND BETWEEN

BP AMERICA PRODUCTION COMPANY

AND

 

 

Effective October 1, 2014

EXCLUDED PROPERTIES

1. Assignor’s, its predecessors and its affiliates fee mineral interests;

2. Assignor’s and its affiliates’ emails and general corporate books, records,
and files even if containing references to the Properties;

3. books, records and files that are not transferable or cannot be disclosed
under the terms of a third party agreement or law and information entitled to
legal privilege, including attorney work product other than title opinions and
attorney-client communications and information relating to and litigation or
proceedings retained by Assignor;

4. economic projections and forecasts; personnel information; and income tax
information;

5. proposals received from or communicated to third parties relating to the
sale, purchase, farmin, farmout or other disposition with respect to the
Properties and records of negotiations with third parties with respect thereto
and economic analyses associated therewith;

6. contracts and licenses with third parties for technology development or for
services, equipment and/or software, contracts for third party equipment,
intellectual property or seismic used on or for the Properties;

7. vehicles (including trucks and associated contents);

8. rights to claim coverage or benefits under Assignor’s insurance policies or
under bond, or award under any such insurance policy or bond, unless allowed
pursuant to the terms and provisions of such policy;

9. any pipelines, equipment, facilities, agreements, easements, rights-of-way,
subsurface leases, permits and any other rights (contractual or otherwise) owned
by any affiliate of Assignor not used or useful in operations of the Properties;

10. surplus equipment, inventory and spare parts not located on the properties
(whether or not held for use in connection with the Properties);

11. a concurrent interest in, to and under, or derived from the agreements,
easements, rights-of-way, subsurface leases, permits and any other rights
(contractual or otherwise) to the extent they relate to or affect interests that
are not Properties;

12. Assignor Group’s names, marks and insignia and intellectual property,
including patents, trade secrets, copyrights, trade marks and service marks;

13. all amounts due or payable to Assignor as adjustments or refunds under any
contracts affecting the Properties for periods prior to the Effective Time
(specifically including amounts recoverable from audits and the right to
participate in audits affecting the Properties pertaining in whole or in part to
periods prior to the Effective Time);

14. all right, title, claims and interests of Assignor which accrued prior to
the Effective Time under any employment, consulting, office lease or accounting
service contract;

15. all claims and causes of action by Assignor arising from acts, omissions or
events, or damages to or destruction of property relating to the Properties to
the extent related to periods prior to the Effective Time;

16. communications hardware, radios, radio frequencies/band width, leased radio
tower space, field radio telemetry system, pressure transmitters, central
processing equipment and software) and laptop computers used by personnel
associated with the Properties;

17. all proceeds, benefits, refunds, settlement, income or revenue earned and
attributable to the Properties prior to the Effective Time, and claims of
Assignor for refunds of or losses carried forward with respect to taxes
attributable to the Properties for any period prior to the Effective Time;

18. any and all proprietary seismic of Assignor pertaining to the Properties;

 

1



--------------------------------------------------------------------------------

19. any producing, drilling and construction overhead receipts by Assignor under
operating agreements with third parties up to and including the date of Closing
attributable to periods of time prior to Closing;

20. all litigation and/or arbitration proceedings affecting the Properties and
Assignor that are pending as of the date of Closing to the extent they relate to
actions or inactions by Assignor Group prior to date of Closing; and

21. all non-compliance matters that are pending as of the date of Closing before
any governmental agency or authority pertaining to the Properties to the extent
they arise from any actions or inactions by Assignor Group prior to the date of
Closing.

 

2



--------------------------------------------------------------------------------

EXHIBIT “C”

TO ASSIGNMENT AND BILL OF SALE

BY AND BETWEEN

BP AMERICA PRODUCTION COMPANY, BRAMMER ENGINEERING, INC.

AND

FOREST OIL CORPORATION

Effective October 1, 2014

ACCOUNTING PROCEDURES

 

1. Products. Assignor shall gauge all merchantable oil and liquid hydrocarbon
substances associated with the Properties and stored in tanks and vessels as of
the Effective Time. Assignee shall purchase from Assignor all such oil and
liquid hydrocarbon substances at a price equal to the actual price received by
Assignor during the most recent sales month. Oil and liquid hydrocarbon
substances in treating and separation equipment upstream of pipeline connections
as of the Effective Time will not be considered merchantable and will become the
property of Assignee.

 

2. Apportionment of Prepaids. Unearned insurance premiums, paid utility charges
applicable to the period after the Effective Time, prepaid rentals and any other
prepaids or accrued payables attributable to the Properties shall be prorated as
of the Effective Time, and amounts owing from such proration shall be settled in
the final accounting referred to below.

 

3. Revenues and Expenses:

(a) All expenses and capital expenditures and taxes, including but not limited
to excise taxes, state severance taxes, ad valorem taxes and any other local,
state and federal taxes or assessments, except federal income tax (collectively
“Taxes”) attributable to the Properties prior to the Effective Time are
Assignor’s responsibility and shall be borne by Assignor. All revenues
(including among other things producing, drilling and overhead costs payable to
Assignor), income and deductions and credits and refunds pertaining to Taxes
attributable to the Properties prior to the Effective Time belong to Assignor.

(b) All expenses and capital expenditures and Taxes attributable to the
Properties after the Effective Time are Assignee’s responsibility and shall be
borne by Assignee, and Assignee shall reimburse Assignor for such expenses,
capital expenditures and Taxes paid by Assignor. All revenues, income,
deductions, credits and refunds pertaining to the Properties attributable to
periods of time after the Effective Time belong to Assignee.

(c) Whether charges and operating revenues are attributable to periods before or
after the Effective Time will be determined in accordance with United States
generally accepted accounting principles (as published by the Financial
Accounting Standards Board) and Council of Petroleum Accountants Societies
(COPAS) standards, based on the accrual method of accounting.

(d) In the event that the aggregate amount of the gas imbalances as of the
Effective Time is 3,000 (three thousand) mmbtu (million BTU) or less, the gas
imbalance will be deemed to be zero for final settlement purposes. In the event
that the Assignor is under produced by more than 3,000 mmbtu, Assignee will pay
Assignor an amount equal to the average price per mmbtu received for gas
produced and sold from the Properties in the month prior to the Effective Time
times the total amount under produced. In the event that the Assignor is over
produced by more than 3,000 mmbtu, Assignor will pay Assignee an amount equal to
the average price per mmbtu received for gas produced and sold from the
Properties in the month prior to the Effective Time times the total amount over
produced.

 

4. Final Accounting Settlement. As soon as reasonably practicable but no later
than 5 months after the Effective Time, Assignor shall deliver a final
accounting statement to Assignee (“Final Accounting Statement”).

(a) As soon as reasonably practicable but no later than 60 days after Assignee
receives the Final Accounting Statement, Assignee may deliver to Assignor a
written report containing any changes Assignee proposes to such statement. Any
adjustments covered by the Final Accounting Statement as delivered by Assignor
to which Assignee fails to object in the written report within the 60 day time
period will be deemed correct and final and binding on the Parties and not
subject to further review, audit or arbitration.



--------------------------------------------------------------------------------

(b) As soon as reasonably practicable, but no later than 45 days after Assignor
receives Assignee’s written report, the Parties shall meet to attempt to agree
on any adjustments to the Final Accounting Statement. If the Parties fail to
agree on final adjustments within the 45 day period, any Party may submit the
disputed items to Deloitte & Touche, LLP unless the Parties agree prior to the
date of Closing to use another nationally recognized United States-based
accounting firm who is independent of each Party (“Accounting Referee”). The
Parties shall direct the Accounting Referee to resolve the disputes within 30
days after its receipt of materials pertaining to the dispute (and each Party
shall use its reasonable efforts to deliver such materials promptly to the
Accounting Referee).

(c) The Final Account Statement, whether as agreed between the Parties or as
determined by a decision of the Accounting Referee, shall be binding on and
non-appealable by the Parties. The Accounting Referee shall act as an expert for
the limited purpose of determining the specific disputed adjustments submitted
by each Party and may not award damages or penalties to each Party with respect
to any matter. Assignor and Assignee shall share equally the Accounting
Referee’s fees and expenses.

(d) Any amounts owed by a Party to another Party under the Final Accounting
Settlement shall be paid within 30 days after the earlier of: (i) the date on
which the amounts are agreed by the Parties, and (ii) the date that the Parties
receive the Accounting Referee’s decision; and the revenues and expenses
included in the Final Accounting Settlement shall be final and binding on the
Parties and not subject to further review, audit or arbitration.

 

5. Post-Final Accounting Settlement for Revenues and Expenses (a) Assignee shall
pay Assignor any and all pre-Effective Time revenues received by Assignee (to
the extent not accounted for in the Final Accounting Settlement), and Assignor
shall pay Assignee any and all post-Effective Time revenues received by Assignor
(to the extent not accounted for in the Final Accounting Settlement).

(b) Assignor shall reimburse Assignee for any and all pre-Effective Time
expenses paid by Assignee (to the extent not accounted for in the Final
Accounting Settlement); and Assignee shall reimburse Assignor for any and all
post-Effective Time expenses paid by Assignor (to the extent not accounted for
in the Final Accounting Settlement).

(c) The Party responsible for making payments pursuant to the above provisions
shall make full payment to any other Party within 90 days after receipt of the
revenues in question or after receipt of a copy of the applicable invoice and
proof that such invoice was paid for the expenses in question, as the case may
be.



--------------------------------------------------------------------------------

EXHIBIT “D”

TO ASSIGNMENT AND BILL OF SALE

BY AND BETWEEN

BP AMERICA PRODUCTION COMPANY,

BRAMMER ENGINEERING, INC.

AND

FOREST OIL CORPORATION

Effective October 1, 2014

Permitted Encumbrances

(a) royalties, overriding royalties, sliding scale royalties, production
payments, reversionary interests, convertible interests, net profits interests
and similar burdens encumbering any Property;

(b) consents to assignment and similar contractual provisions affecting the
Properties and preferential rights to purchase and similar contractual
provisions affecting the Properties;

(c) rights to consent by, required notices to and filings with any governmental
entities or authorities associated with the conveyance of the Properties;

(d) terms and conditions of governmental licenses and permits affecting the
Properties and rights reserved to or vested in a governmental entity or
authority having jurisdiction over the Properties, and all Laws of such
governmental entities or authorities;

(e) easements, rights-of-way, surface leases, grazing rights, logging rights,
ponds, lakes, waterways, canals, ditches, reservoirs, equipment, pipelines,
utility lines, railways, streets, roads and structures on, over, under and
through the Properties;

(f) terms and conditions of unitizations, communitizations, poolings, and other
agreements and instruments, licenses and permits affecting the Properties;

(g) liens for taxes or assessments not yet delinquent or, if delinquent, being
contested by Assignor and operator liens for obligations not yet delinquent or,
if delinquent, being contested by Assignor;

(i) suspense funds held by Assignor in respect of the Properties;

(j) any matters that Assignee waives or has waived in writing;

(k) matters listed on Exhibit “A” or otherwise disclosed prior to the Effective
Time;

(l) such defects or irregularities in the title that do not materially interfere
with the ownership, operation, or use of the Properties affected thereby as such
Properties were owned, operated and used as of the Effective Time;

(m) that certain Gas Gathering and Processing Agreement between BP and Enbridge
G & P (East Texas) L.P. dated June 1, 2011, and as amended via Amendatory
Agreement 1 dated October 1, 2012 and Amendatory Agreement #2 dated June 1,
2013;

(n) that certain Gas Gathering, Processing and Purchase Agreement dated July 1,
2013 between Enbridge G & P (East Texas) L.P. and Brammer Engineering, Inc.; and

(o) all gas imbalances as of the Effective Time.



--------------------------------------------------------------------------------

EXHIBIT “E”

TO ASSIGNMENT AND BILL OF SALE

BY AND BETWEEN

BP AMERICA PRODUCTION COMPANY,

BRAMMER ENGINEERING, INC.

AND

FOREST OIL CORPORATION

Effective October 1, 2014

BINDING ALTERNATIVE DISPUTE PROCEDURES

 

1. Negotiations. In the event that any dispute arises (except (i) disputes
regarding accounting which will be handled exclusively as set forth in Exhibit
“C” and (ii) disputes arising under any confidentiality agreement signed by the
Parties prior to the date hereof and pertaining to the Properties which will be
handled in accordance with the terms of that confidentiality agreement), the
Parties first shall seek to resolve such disputes by negotiations as provided in
this Article 1 between senior representatives who have authority to settle the
controversy.

 

  a. Notification. When a dispute exists, any Party has the right to give the
other Parties written notice of the dispute.

 

  b. Meeting Between Senior Representatives. Senior representatives of the
Parties shall meet at a mutually acceptable time and place within fifteen days
after a Party’s receipt of the notice of the dispute in order to exchange
relevant information and to attempt to resolve the matter. If a senior
representative intends to be accompanied to a meeting by an attorney, he or she
shall give the other Parties senior representative at least five days’ notice of
such intention so that he or she also can be accompanied by an attorney. If a
Party’s senior representative does not meet with the other Parties senior
representative within such fifteen day period, the other Parties may at such
Parties sole option, either proceed to mediation under Article 2 below or
proceed directly to arbitration under Article 3 below.

 

  c. Confidentiality. All negotiations are confidential and shall be treated as
compromise and settlement negotiations under the United States Federal Rules of
Evidence.

2. Mediation. If the dispute has not been resolved within thirty days after a
Party’s receipt of the notice provided in Article 1(a) and except as otherwise
provided in the last sentence of Article 1(b), any Party may initiate mediation
of the dispute by sending the other Parties a written request that the dispute
be mediated. The Parties receiving such a written request will promptly respond
to the requesting Party so that all Parties can jointly select a neutral and
impartial mediator and schedule the mediation session. The dispute shall be
mediated before a neutral, third party mediator applying by reference the
Commercial Mediation Procedures of the American Arbitration Association within
thirty days after a Party’s receipt of the written request for mediation. If,
within thirty days after a Party’s receipt of the mediation notice, the Parties
do not jointly select such mediator or do not jointly schedule a mediation
session or attend the scheduled mediation session, or if the mediation session
conducted pursuant to this Article 2 does not result in resolution of the
dispute in question within five days after such conclusion of the mediation
session, then any Party may proceed to arbitration under Article 3 below.

3. Arbitration. Any dispute not resolved by agreement of the Parties pursuant to
Article 1 or Article 2 above will be resolved exclusively through final and
binding arbitration using three arbitrators applying by reference the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”), as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Article and the Commercial Arbitration
Rules or the Federal Arbitration Act, this Article shall control.

 

  a. Arbitration must be initiated within the applicable time limits set forth
in this Exhibit and not thereafter or if no time limit is given herein, within
the time period allowed by the applicable statute of limitations. Arbitration,
if initiated, must be initiated by a Party (“Claimant”) sending written notice
on the other Parties (“Respondent”) that the Claimant elects to refer the
dispute to binding arbitration.



--------------------------------------------------------------------------------

  b. Notwithstanding anything in Article 1 or Article 2 above to the contrary,
if any Party deems that time is of the essence in resolving the dispute, it may
initiate arbitration and seek interim measures, if appropriate, and then comply
with the provisions for negotiations and mediation as long as they are fully
completed before the commencement of the final hearing on the merits in the
arbitration proceeding.

 

  c. Claimant’s notice initiating arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
days after receipt of Claimant’s notice, identifying the arbitrator Respondent
has appointed. If the Respondent does not name an arbitrator within the thirty
day period, the AAA will name the arbitrator for Respondent’s account within
thirty days after expiration of such period. The two (2) arbitrators so
appointed or named shall select a third arbitrator within thirty days after the
second arbitrator has been appointed or named. If the two-appointed or named
arbitrators cannot reach agreement upon the third arbitrator within the thirty
day period, the AAA promptly thereafter shall name an independent arbitrator to
act as the third arbitrator. The Parties each shall pay one-half of the
compensation and expenses of the arbitrators. All arbitrators must (a) be
neutral persons who have never been officers, directors, employees, or
consultants or had other business or personal relationships with the Parties or
any of their Affiliates, officers, directors or employees, and (b) be attorneys
licensed to practice in the State or Texas, having at least five years
experience in the U.S. oil and gas industry. The location of all arbitration
proceedings will be Houston, Texas.

 

  d. The Parties and the arbitrators shall proceed diligently so that the award
can be made as promptly as possible. If the amount in controversy is less than
or equal to one million dollars (US $1,000,000), the hearing shall commence
within thirty days after the selection of the third arbitrator. If the amount in
controversy exceeds one million dollars (US $1,000,000), the hearing shall
commence at such time as agreed by the Parties and the arbitrators but no later
than four months after the selection of the third arbitrator. Expedited
discovery will be permitted if and as agreed by the Parties. If the Parties are
unable to agree, the arbitrators shall resolve any discovery disputes consistent
with the Commercial Arbitration Rules of the AAA. Any matter involving an amount
in controversy in excess of one million dollars (US $1,000,000) shall be treated
as a large, complex commercial case as per the Commercial Arbitration Rules of
the AAA.

 

  e. Except as provided in the Federal Arbitration Act, the decision of the
arbitrators shall be binding on and non-appealable by the Parties. The
arbitrators shall have no right or authority to grant or award indirect,
consequential, punitive or exemplary damages of any kind except with respect to
any obligation of indemnity owed for Claims as provided in this Assignment.